office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b04 dbbailey postu-141599-06 third party communication none date of communication not applicable uilc date date to ----------------- lmsb international team manager lmsb international ------------- from thomas d beem senior technical reviewer branch international david b bailey assistant to the branch chief branch international subject sec_1503 issues upon termination of sec_1504 election this chief_counsel_advice responds to your request for assistance in accordance with sec_6110 this advice may not be used or cited as precedent legend the company subsidiary date date date country x ----------------------------------- --------------------------------------- -------------------------- ----------------- ------------------ --------- ------- postu-141599-06 year a year b year c year d year e year f year g year h dollar_figurea ------- ------- ------- ------- ------- ------- ------- --------------- --------------- ------------------ -------------------- -------------------- ------------------ -------------------- ---------------------------- dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg business y facts subsidiary was incorporated in country x on date subsidiary is indirectly owned by the company a domestic_corporation the company made an election under sec_1504 d to treat subsidiary as a domestic_corporation and included subsidiary in its consolidated_income_tax_return beginning in year a between year b and year g subsidiary incurred net losses in the following amounts year b dollar_figurea year unless otherwise noted section references are to the internal_revenue_code_of_1986 as amended and treas reg references are to the treasury regulations promulgated thereunder postu-141599-06 c dollar_figureb year d dollar_figurec year e dollar_figured year f dollar_figuree and year g dollar_figuref the total amount of these losses is dollar_figureg these losses were dual consolidated losses dcls as defined in sec_1_1503-2 the company filed elections and agreements under sec_1_1503-2 with its income_tax returns in which it elected to use these dcls to offset its other income g agreements it certified that no portion of the dcls had been used to offset the income of another person under the income_tax laws of a foreign_country it also certified that arrangements were made to ensure that no portion of the dcls would be used to offset the income of another person under the laws of a foreign_country and that the company’s group would be informed of any such foreign_use of any portion of the dcls the company also certified that it would comply with all of the provisions of sec_1_1503-2 iii - vii such that if these certifications were violated the dcls would be subject_to recapture with interest unless a rebuttal could be made the company has taken the position that the sec_1504 status of subsidiary terminated in year h as a result of a change in country x law accordingly subsidiary was no longer regarded as a domestic_corporation for u s tax purposes beginning in year h so that it was no longer includible in the company’s affiliated_group in year h or thereafter as a result of the sec_1504 termination the company initiated an affirmative audit adjustment as described above the company filed g agreements for the dcls that were incurred pror to the sec_1504 termination however the company did take into income on its return for the year of the termination any dcl recapture as required under sec_1 g vii on date the internal_revenue_service the service informed the company that the termination of the sec_1504 election of subsidiary constituted a presumptive triggering event under the dcl regulations applicable to the years at issue it also indicated that if the company believed that it could make a rebuttal to avoid recapture of those dcls it should have filed such a rebuttal with its year h tax_return the company did not file a rebuttal with its year h tax_return and had not filed a rebuttal as of date accordingly the company sought permission to file a late rebuttal pursuant to the reasonable_cause relief provisions of the final dcl regulations issued in the service granted this relief on date the company provided the service with a memorandum in which it claimed that the dcls were not subject_to recapture because they could not be used by another person under the provisions of country x law following the sec_1504 termination law and analysis postu-141599-06 i termination of the sec_1504 election by virtue of the sec_1504 election made on behalf of subsidiary the company treated subsidiary as a domestic_corporation and hence as a member of its affiliated_group during the years at issue sec_1504 permits certain canadian and mexican corporations to be treated as domestic affiliates of their u s owners notwithstanding the general prohibition on foreign_corporations being members of domestic affiliated groups under sec_1504 thus losses_incurred by subsidiary during the years when the sec_1504 election was in effect could be used to offset the company’s consolidated_taxable_income for those years so long as it complied with the provisions of sec_1_1503-2 sec_1504 requires that a corporation with respect to which the election is in effect be maintained solely to comply with foreign law as to title or operation of property thus a change in the applicable foreign law regulating the title or operation of property which makes it unnecessary for the corporation to be organized under the law of the foreign_country generally will terminate the corporation’s sec_1504 election as of the date of the change in law for example notice_2000_7 2000_1_cb_419 indicates that as a result of a change in canadian law that allowed u s banks to operate in canada in branch form the sec_1504 status of canadian corporations that had been formed by u s banks to allow them to operate in canada would be terminated the company claims that the sec_1504 election of subsidiary terminated in year h as a result of a change in country x law for purposes of this analysis we will assume that the sec_1504 status of subsidiary terminated in year h ii recapture of the dual consolidated losses a the losses of subsidiary were dcls subject_to recapture subsidiary was a domestic_corporation for federal tax purposes during the years at issue as a result of the sec_1504 election the losses it incurred arose from its country x operations which constituted a foreign_branch within the meaning of sec_1_367_a_-6t and therefore a separate_unit for purposes of the dcl regulations sec_1_1503-2 a separate_unit is treated as a domestic_corporation for purposes of these regulations sec_1_1503-2 hence the dcl rules apply to losses_incurred by a separate_unit in the same manner as losses_incurred by a dual_resident_corporation drc sec_1 c therefore the net operating losses nols incurred by the country x branch of subsidiary during the years at issue were dcls sec_1_1503-2 postu-141599-06 under the regulations applicable to the years at issue a dcl of a drc or separate_unit generally could not offset the taxable_income of a domestic affiliate in the taxable_year in which the dcl was recognized or any other taxable_year sec_1_1503-2 a taxpayer could use a dcl to offset income of a domestic affiliate however if the taxpayer elected to be bound by certain requirements sec_1_1503-2 in particular an electing taxpayer was required to file an agreement with its timely filed tax_return for the year in which the dcl was incurred which certified inter alia that no portion of the drc’s or separate unit’s losses taken into account in computing the dcl had been or would be used to offset the income of any other person under the income_tax laws of a foreign_country sec_1_1503-2 the taxpayer also was required to agree that if a triggering event as described in the regulations occurred and no exception applied then the taxpayer would recapture and report as income the amount of the dcl on its tax_return for the taxable_year in which the triggering event occurred and pay any applicable_interest charge sec_1_1503-2 thus a drc or separate_unit that made these certifications could use the dcl to offset income of a domestic affiliate but the dcl would have to be recaptured if a subsequent triggering event occurred the company made these certifications with respect to the dcls incurred by the country x branch of subsidiary during the years at issue because these losses were dcls and had been certified as such by the company the losses were subject_to recapture if a triggering event occurred the termination of subsidiary’s sec_1504 election constituted a triggering event that should have resulted in the recapture of the dcls b the termination of subsidiary’s sec_1504 status triggered recapture of the dcls the regulations under sec_1503 describe several events that presumptively trigger the recapture of dcls for most of these the regulations describe the factual situation that presumptively triggers the recapture rule and then provide an opportunity for a taxpayer to rebut this presumption four of the triggering events potentially apply to this case the first such event occurs where in any taxable_year up to and including the 15th taxable_year following the year in which the dual_consolidated_loss that is the subject of the agreement filed under this paragraph g was incurred any portion of the losses expenses or deductions taken into account in computing the dual_consolidated_loss is used by any means to offset the income of any other person under the income_tax laws of a foreign_country sec_1_1503-2 triggering event the second potentially applicable triggering event which involves the disaffiliation of a drc occurs where postu-141599-06 an affiliated dual_resident_corporation or affiliated domestic owner ceases to be a member of the consolidated_group that filed the election for purposes of this paragraph g iii a a dual_resident_corporation or domestic owner shall be considered to cease to be a member of the consolidated_group if it is no longer a member of the group within the meaning of sec_1_1502-1 or if the group ceases to exist because the common parent is no longer in existence or is no longer a common parent or the group no longer files on the basis of a consolidated_return sec_1_1503-2 triggering event the third potentially applicable triggering event which involves the transfer of assets of a separate_unit occurs where a domestic owner of a separate_unit transfers assets of the separate_unit in a transaction that results under the laws of a foreign_country in a carryover of the separate unit's losses expenses or deductions for purposes of this paragraph g iii a a transfer either in a single transaction or a series of transactions over a twelve-month period of or more of the separate unit's assets measured by the fair_market_value of the assets at the time of the transfer or for multiple transfers at the time of the first transfer shall be deemed a triggering event sec_1_1503-2 triggering event finally the fourth potentially applicable triggering event which involves the transfer of interests in a separate_unit occurs where a domestic owner of a separate_unit either in a single transaction or a series of transactions within a twelve-month period sells or otherwise disposes of or more of the interest in the separate_unit measured by voting power or value owned by the domestic owner on the last day of the taxable_year in which the dual_consolidated_loss was incurred for purposes of this paragraph g iii a the domestic owner shall be deemed to have disposed of its entire_interest in a hybrid_entity_separate_unit if such hybrid_entity becomes classified as a foreign_corporation for u s tax purposes sec_1_1503-2 triggering event postu-141599-06 indeed the sec_1504 termination with respect to subsidiary fits the description of all four of these triggering events first triggering event should apply to this case although it does not describe a specific type of transaction triggering event applies to any case in which a dcl is actually subject_to use under the income_tax law of a foreign_country in determining whether a use has occurred triggering event must be read in light of the way in which the regulation defines the use of loss to offset income of a domestic affiliate or another person under that definition a loss expense or deduction taken into account in computing a dual_consolidated_loss shall be deemed to offset income of another person under the income_tax laws of a foreign_country in the year it is made available for such offset emphasis added sec_1_1502-3 thus for purposes of triggering event it is not only the actual use of a dcl that matters but also the fact that a dcl has been made available for use under foreign_income_tax law as a result triggering event should apply to any case in which a dcl is either subject_to use under foreign law or available for such use thus although triggering event is not written with a particular type of transaction in mind it embodies the same principle as the other triggering events which presumptively trigger recapture when it appears that a dcl could be available for use but do not apply if a taxpayer can establish that the dcl was not available for use therefore it is not sufficient that the company never actually used the loss to offset income of a foreign_corporation if the loss was available for use by subsidiary to offset its own income after it became a foreign_corporation or to offset the income of some other person the loss is subject_to recapture under triggering event the issue of why the offset of subsidiary’s own income after it becomes a foreign_corporation is an offset against the income of another person is discussed in more detail below second triggering event disaffiliation applies because subsidiary ceased to be a member of the company’s consolidated_group in year h and became a foreign_corporation for u s tax purposes sec_1_1503-2 although the dcls at issue arose not within subsidiary itself but within the country x branch of subsidiary which as described above is a separate_unit triggering event nevertheless applies to this situation subsidiary was an affiliated domestic owner within the meaning of the regulation because it was an affiliated domestic_corporation that owned the separate_unit that incurred the dcls sec_1_1503-2 we note that triggering event also could be interpreted as applying to this case it is similar to triggering event but applies to a transfer of the assets of a drc rather than to a transfer of the assets of a separate_unit however the regulation defining dual_resident_corporation states that unless otherwise indicated any reference in this section to a dual_resident_corporation refers also to a separate_unit sec_1_1503-2 the applicability of triggering event is not discussed in this memorandum because it does not materially aid in the discussion except to demonstrate how difficult it would be for the company to avoid being subject_to these triggering events postu-141599-06 triggering event explicitly applies to the disaffiliation of an affiliated domestic owner and therefore this disaffiliation comes within the scope of triggering event third triggering event transfer of a separate unit’s assets applies as a result of the deemed transfer by subsidiary of its assets including the assets comprising the country x branch to a foreign_corporation as a result of the sec_1504 termination this deemed transfer follows from the treatment of a sec_1504 termination under the sec_367 regulations which treats the termination as a transfer of the assets of the former domestic_corporation to a new foreign_corporation in a constructive reorganization described under sec_368 sec_1_367_a_-1t although the first sentence of triggering event defines this triggering event by reference to whether the transfer results in the carryover of the separate unit’s losses expenses or deductions under foreign law the second sentence makes clear that the transfer of or more of a separate unit’s assets shall be deemed a triggering event unless the taxpayer can make a rebuttal as required by the regulation sec_1_1503-2 therefore triggering event by its terms applies to this transfer whether this transaction also comes within the first sentence of triggering event will be discussed later in this memorandum fourth triggering event transfer of interests in a separate_unit likewise applies in this situation because the deemed transfer of the assets of subsidiary by the_domestic_corporation to the new country x corporation results in a disposition of all of the domestic corporation’s interests in the separate_unit sec_1 g iii a the language of triggering event accurately describes the deemed transfer of the country x branch by the former domestic subsidiary to a new foreign_subsidiary the country x corporation that results from the sec_1504 termination the company has failed to establish that the triggering events described above c the company has not rebutted the presumed triggering events do not apply to this case as described above triggering event would require recapture of the dcls with no possibility of rebuttal if the losses in question were available to be used by another person under the laws of a foreign_country the company has not provided us with any information to suggest that the dcls in question were not available for such foreign_use even if triggering event did not apply recapture of the dcls still would be required under triggering events and unless the company could make a rebuttal satisfying the requirements of those triggering events each triggering event provides for a separate standard that a taxpayer must meet in order to make a available for use by another person under country x law our discussion of triggering events and below explains why the dcls in question were postu-141599-06 successful rebuttal these standards vary somewhat in their details but all focus on the general issue of whether the dcls could carry over to be used by another person such a rebuttal should have been attached to the company’s timely filed return for year h the year of the presumed triggering event sec_1 g iii b because the company did not submit a timely rebuttal the company was required to obtain relief to make a late rebuttal for relief to make a late rebuttal the company was subject_to the procedures of the final regulations under sec_1503 under those procedures the company was required to demonstrate to the director of field operations lmsb that its failure to make a timely rebuttal was due to reasonable_cause and was not due to willful neglect sec_1_1503_d_-1 in this case the service concluded that the company’s failure to make a timely rebuttal was due to reasonable_cause and therefore that its rebuttal would be evaluated on the merits because we conclude that the termination of subsidiary’s sec_1504 election was presumptively subject_to triggering events and then even if triggering event did not apply the company must make a successful rebuttal under all three triggering events in order to avoid recapture of the dcls in this case we believe the company has failed to make a successful rebuttal under any of these triggering events the company has not made a successful rebuttal under triggering event or triggering event to make a successful rebuttal under either triggering event or triggering event the company must demonstrate to the satisfaction of the commissioner that the dcls incurred by the country x branch of subsidiary could not be used to offset the income of another person under the laws of country x sec_1 g iii a and the company has not made this showing a subsidiary is another person relative to the sec_1504 corporation following the termination the company has not demonstrated that the dcls could not be used to offset the income of another person under the laws of country x in an effort to make this showing the company has provided copies of country x statutes which ostensibly prevent nols incurred by subsidiary from carrying over to offset the income of an acquiring_corporation these statutes focus on whether the loss may be used by a corporation other than subsidiary dcl filings including those for dcls incurred in prior years sec_1_1503_d_-8 the reasonable_cause relief standard of the final regulations now applies for all untimely postu-141599-06 as a threshold matter however the company has not shown that the dcls incurred by the country x branch of subsidiary when it was a domestic_corporation for u s tax purposes could not be used to offset the income of subsidiary itself after it became a foreign_corporation following the sec_1504 termination indeed the company contends that such a showing is not necessary it contends that foreign_subsidiary is not another person relative to the former domestic subsidiary within the meaning of the dcl regulations this position is based upon its interpretation of the following language in triggering event such disaffiliation however shall not constitute a triggering event if the taxpayer demonstrates to the satisfaction of the commissioner that the dual resident corporation’s or separate unit’s losses expenses or deductions cannot be used to offset income of another person under the laws of a foreign_country at any time after the affiliated dual_resident_corporation or affiliated domestic owner ceases to be a member of the consolidated_group emphasis added the company reads triggering event as applying only where the dcl in question can be used to offset income of an entity that is another person under the laws of a foreign_country that is it reads the phrase under the laws of a foreign_country as modifying another person under that reading triggering event would not apply to the use of the dcls by foreign_subsidiary because foreign_subsidiary is not another person under country x law relative to domestic subsidiary because the sec_1504 termination is not regarded under country x law subsidiary is the same person before and after the termination under this reading triggering event would only apply if the dcls could be used by an entity that was viewed as separate from subsidiary under country x law the problem with the company’s interpretation is that it fails to take into account the context of the recapture provision in as it relates to the rest of the regulation and the policy underlying it indeed the company’s view would permit the kind of double- dipping of losses that congress sought to deny in enacting sec_1503 rather as described in more detail below triggering event applies in this case because the dcl is available to offset under the income_tax laws of a foreign_country the income of another person foreign_subsidiary i the sec_1504 termination results in a transfer to another person within the meaning of the regulation although the company has not specifically addressed the interpretation of this phrase in triggering event the two phrases are identical and therefore the arguments supporting our interpretation of this phrase in triggering event apply with equal force to triggering event postu-141599-06 first the dcl regulations are u s tax rules that apply to transactions that have u s tax consequences whether they be transactions that actually occur or that are simply deemed to occur from a u s tax perspective for example one event that presumptively triggers the recapture of dcls is the disposition of or more of the interests in a separate_unit by its domestic owner sec_1 g iii a significantly this not only includes an actual transfer of the interests in a separate_unit but also a deemed transfer of interests that occurs when a hybrid_entity_separate_unit becomes classified as a foreign_corporation for u s tax purposes in other words when an entity that is disregarded for u s tax purposes but taxed as a corporation by a foreign jurisdiction makes a check the box election to be treated as a foreign_corporation for u s tax purposes this constitutes a transfer of a separate_unit to a new foreign_corporation for purposes of the dcl rules nevertheless from a foreign law perspective the entity does not become another person solely because its owner has made a check the box election on its behalf but because this transaction is deemed to occur for u s tax purposes it is subject_to this triggering event to the same extent as an actual transfer with this principle in mind the u s tax rules that govern transfers of property to foreign_corporations view the termination of subsidiary’s sec_1504 election as a transfer of assets to a new foreign_corporation the temporary regulations under sec_367 provide that the termination of a corporation’s sec_1504 election will be treated as a constructive reorganization and transfer of property from a domestic_corporation to a foreign_corporation sec_1_367_a_-1t in the example that follows this regulatory language y is a domestic_corporation that previously had made a sec_1504 election to treat its wholly owned canadian subsidiary c as a domestic_corporation when c no longer qualifies for the election a constructive d_reorganization occurs the example confirms that this results in a constructive transfer of assets by ‘domestic’ corporation c to canadian corporation c which is fully subject_to the outbound_transfer rules of sec_367 that is the regulation views domestic c and canadian c as two separate corporations although subsidiary has always been organized in country x and subject_to the laws of country x both before and after the sec_1504 election the sec_367 regulations treat it as a domestic_corporation that transferred its assets to a country x corporation in year h and then went out of existence because the regulations treat subsidiary as a new country x corporation - and thus another person - after the sec_1504 termination the dcls incurred by the country x branch of domestic subsidiary are able to be used by another person after that date even though this deemed transfer of the assets of subsidiary to a country x corporation has no significance from a country x standpoint it has significance for u s federal tax purposes as a result of this deemed transfer the income foreign_subsidiary earns from its operations in country x is no longer subject_to tax in the see also sec_1_6038b-1t postu-141599-06 united_states that is the termination has great significance for u s tax purposes because it removes subsidiary from u s taxing jurisdiction the sec_367 regulations explicitly describe a sec_1504 termination as a transfer of assets to a foreign_corporation for purposes of taxing the gain on the transfer when the assets are removed from u s taxing jurisdiction given the purpose for this rule and the purpose of the dcl regulations it would be incongruous if this transfer were not also deemed to occur for purposes of determining whether there has been a rebuttal indeed the federal tax regulations contain many examples of deemed transactions which nevertheless have the same tax consequences as their actual counterparts for example the entity classification regulations under sec_7701 provide that when the classification of an entity changes for federal tax purposes - such as when a corporation makes an election to be treated as a partnership - all the tax consequences that normally attend the actual conversion from one type of entity to another will apply sec_301_7701-3 for this reason the conversion of a hybrid_entity_separate_unit to a foreign_corporation presumptively triggers recapture of the separate unit’s dcls in the same manner as an actual transfer to a foreign_corporation sec_1_1503-2 similarly the service has issued rulings and regulations addressing cross-border f reorganizations in which a single entity changes its place of incorporation from the united_states to a foreign_country or vice-versa although these transactions usually do not involve actual transfers of property to a new entity they are treated as actual transfers for u s tax purposes revrul_87_27 1987_1_cb_134 for example provides that the reincorporation of a drc organized in the united_states into the united kingdom constitutes a mere change in the drc’s place of incorporation under sec_368 but will be treated for u s tax purposes as the transfer of the drc’s assets and liabilities to a new u k corporation in exchange for its stock followed by the liquidating_distribution of that corporation’s stock by the drc to its shareholder the ruling provides that these transfers generally will be subject_to sec_367 subject_to certain limited exceptions further the regulations under sec_367 which incorporate these rules provide that it shall be immaterial that the applicable foreign or domestic law treats the acquiring_corporation as a continuance of the transfer corporation sec_1_367_a_-1t flush language that is the regulation deems a transfer to have occurred even if no actual transfer occurs under foreign law finally revrul_88_25 1988_1_cb_116 holds that the conversion of a foreign_corporation into a u s_corporation which did not require an actual reincorporation in the united_states but merely the filing of certificates with a state official would be treated for u s tax purposes as a transfer of the foreign corporation’s assets to a new u s_corporation the ruling holds that sec_367 and sec_897 potentially apply to this transfer thus these authorities make it clear that in the case of cross-border reincorporations that may not involve any change in the entity for local law purposes the federal tax law will view them as actual asset reorganizations postu-141599-06 in such cases transactions that result in deemed transfers under the code and regulations have just as much significance for federal tax purposes as actual transfers thus there is no reason to treat a deemed transfer of the assets of subsidiary to a new country x corporation as having any less substance than an actual transfer for purposes of the dcl recapture rules under sec_1503 ii the policy of sec_1503 supports treating subsidiary as another person the company’s argument that the dcl recapture rules should not apply to the losses_incurred by the country x branch of subsidiary is based on a narrow and improper interpretation of the regulation under this interpretation only the use of a dcl by a separate local law entity - other than subsidiary - should trigger recapture this interpretation however overlooks the policy behind the dcl rules this is that the dcl rules should apply to any situation in which a loss can be used to offset two different streams of income double dip this may occur for example where a loss offsets both income earned by a u_s_person that is reported on a u s income_tax return and income that is reported on a foreign_income_tax return and is not subject_to immediate u s taxation this type of double dip may occur even if the loss does not offset the income of both a domestic affiliate of the drc and a separate foreign_corporation the case at hand represents exactly the type of double dip that the dcl rules were designed to prevent if the regulations did not treat the new foreign_subsidiary as another person relative to the former domestic subsidiary then the dcls in question could be used to offset both the u s income of the company and the country x income of subsidiary thus neither stream of income would be subject_to current tax and while the foreign_income of subsidiary would ultimately be subject_to u s tax on repatriation such tax would be deferred indefinitely until then although subsidiary is not a separate local law entity relative to the entity that incurred the dcl this case is nevertheless a double dip in order for the regulations to appropriately deal with this case it is necessary to view foreign_subsidiary as another person relative to domestic subsidiary the company contends that the dcl regulations in effect during the years at issue were not intended to broadly cover all cases in which this type of double dip occurred but were narrowly drafted to deal only with situations in which a loss arising in a drc was used to offset the income of both an affiliated u s_corporation and a separate foreign_corporation however it is clear from both the history of sec_1503 and the regulations that the broader double dipping transaction was always considered to be within the scope of the dcl rules postu-141599-06 first the legislative_history describes the reach of sec_1503 in broad terms although it principally describes the inbound paradigm transaction it also speaks to a broader range of transactions it states that l osses however derived that a corporation uses to offset foreign tax on income that the united_states does not subject_to current tax should not also be used to reduce any other corporation’s u s tax joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite - this statement shows that congress was troubled by the use of a loss to offset current tax on a stream of foreign_income and not simply the use of a loss to offset the income of a separate foreign_corporation thus the use of the dcls of subsidiary to reduce current tax on its country x income represents the type of abuse that congress was concerned about this concern is also evident in the language of sec_1503 itself sec_1503 states that to the extent provided in regulations the term ‘dual consolidated loss’ shall not include any loss which under the foreign_income_tax law does not offset the income of any foreign_corporation stated conversely it is reasonable to assume that congress viewed as suspect any loss which under foreign_income_tax law does offset the income of any foreign_corporation in the transaction at issue it is clear that the dcls of the country x branch of subsidiary will offset the income of a foreign_corporation - ie foreign_subsidiary following the sec_1504 termination in the regulations this broad policy is made explicit in the preamble to the final dcl regulations issued in the preamble states that sec_1503 was enacted to prevent a single economic loss from being used to reduce tax on two separate items of income - one of which is subject_to current tax in a foreign_country but not in the united_states and the other of which is taxed in the united_states but not the foreign jurisdiction through such double dipping worldwide economic_income can be rendered partially or fully exempt from current taxation moreover even if the foreign_income against which the loss is used will eventually be subject_to u s tax ie upon a repatriation of earnings there are timing benefits of double dipping that the statute was intended to prevent t d 1992_2_cb_240 finally the examples in the regulations illustrate this policy in sec_1_1502-2 example the regulation describes a case in which a u s_corporation owns a foreign_branch which incurs a loss as well as a foreign_corporation organized in the same jurisdiction as the branch the regulation provides that the branch is a drc and that the loss it incurs is a dcl because the dcl could offset the the inbound transaction on which the legislative_history to sec_1503 was largely focused involved foreign_corporations acquiring u s targets through the use of drc holding_companies and using the drc’s losses to offset the income of both the foreign_corporation and the u s target postu-141599-06 income of the foreign_affiliate under the applicable foreign law the regulation provides that the dcl may offset the branch’s own income but may not also be used to offset the income of the u s_corporation or any domestic affiliate the implication is that when the dcl merely offsets the foreign_income of the branch itself the use of the loss does not create the possibility of a double dip because the dcl is offsetting foreign_income that is subject_to current tax because it flows up to a u s tax_return however when the dcl offsets the income of the foreign_affiliate it is reducing current foreign tax on that income and deferring u s tax on that income indefinitely until the income is repatriated this confirms that the goal of the regulation is not simply to target cases in which a dcl is used by a separate foreign_corporation but more broadly to target cases in which a dcl offsets two separate streams of income one of which is subject_to tax in the united_states and one that is not iii the language of sec_1503 supports our interpretation of the regulations the language of the statute itself supports our interpretation of this phrase in the regulations in defining a dual_consolidated_loss the statute indicates that regulations will limit this definition to cases in which the loss is not used to offset income of a foreign_corporation in particular it states that the term dual_consolidated_loss shall not include any loss which under the foreign_income_tax law does not offset the income of any foreign_corporation sec_1503 this provision clearly shows that congress was concerned with the situation in which a single stream of income be used to offset income of the_domestic_corporation for u s tax purposes and then again used under the provisions of foreign tax law to offset the income of a foreign_corporation as mentioned above this is the general policy that the regulations were designed to carry out implementing this provision the regulations permit a dcl to be used in the united_states if the taxpayer is able to certify that no portion of the loss can or will be used to offset the income of another person under the income_tax laws of a foreign_country sec_1_1503-2 similarly the regulations do not require recapture of a dcl upon the occurrence of a presumptive triggering event if the taxpayer is able to show that the loss could not be used to offset income of another person under the laws of a foreign_country see eg sec_1_1503-2 the statutory language that these regulations implement clearly focuses on the broad question of whether foreign_income_tax law permits a loss to offset income of a foreign_corporation that is the words foreign_income_tax law in the statute clearly modify offset and not another person given this clear grant of regulatory authority it seems appropriate that the regulations should be read in the same manner thus the postu-141599-06 language of the statute itself supports our position that triggering events and should apply where the foreign_income_tax law permits a dcl to offset income of a foreign_corporation even if that corporation is not another person relative to the entity that incurred the loss under foreign law iv this interpretation does not render the regulation meaningless the company asserts that our interpretation which treats subsidiary as another person following the termination would render the regulation meaningless because it would be impossible for a taxpayer to make a successful rebuttal if the regulation were interpreted in this manner that is the company seems to say that because no change in the status of subsidiary occurred from a country x perspective following the termination there could be no country x law that would explicitly restrict the use of the dcls after that date this is not true if the company could show for example that the dcls in question could not carry over to the new foreign_subsidiary following the termination because they had expired under country x law this may satisfy the rebuttal standard that is even if foreign_subsidiary were another person following the termination the company could rebut the presumed triggering event because it could show that foreign_subsidiary would be unable to use any expired losses that arose while the sec_1504 election was in effect the example in sec_1 g iii c illustrates this principle in that example a taxpayer is able to rebut a presumed triggering event by showing that the dcl in question expired and thus could not be used by another person further even if no rebuttal of triggering event or were possible in this circumstance this by itself does not render the provision meaningless because rebuttals would be possible in other circumstances triggering event for example clearly can be rebutted in most situations to which it applies such as where a taxpayer makes an actual transfer of a foreign_branch to another local law corporation the validity of the regulation does not depend on a taxpayer being able to make a successful rebuttal in all circumstances in which a particular triggering event may apply b even if subsidiary were not another person the company still has not made a successful rebuttal even if the company were correct that foreign_subsidiary was not another person following the sec_1504 termination relative to domestic subsidiary it still has not fully met its burden of showing that the dcls in question would not be available for foreign_use this is because the company has not addressed one situation in which dcls could potentially be used by another person - other than subsidiary - under the laws of country x this situation arises because the term dual_consolidated_loss does not merely include nols which may carry over to another person under foreign law depreciation_deductions arising from a drc’s depreciable_property enter into the postu-141599-06 computation of a dcl as well thus in a case in which depreciable assets of a drc are acquired by another person and the basis of such assets carries over to the acquirer a dcl may be embedded in the basis of such assets if depreciation_deductions with respect to such assets are deferred under foreign law relative to u s law then the realization of these deductions by the foreign acquirer constitutes the foreign_use of a dcl this may occur in any situation in which an asset has a longer depreciable life under the tax law of the foreign jurisdiction than under u s tax law such that depreciation_deductions arise for foreign tax purposes in years after they have arisen for u s tax purposes this principle is illustrated in the following example during year x is a dual resident_of_the_united_states and country q and is a member of a u s consolidated_group x has no income but incurs dollar_figure of depreciation for u s tax purposes this dollar_figure loss is a dcl that it uses to offset its u s taxable_income in year by filing a g agreement in year x becomes deconsolidated from the u s group and merges into y a country q corporation the basis of x’s assets carries over to y in the merger under country q law because of the difference between u s and country q tax laws the dollar_figure of depreciation was not realized for country q tax purposes in year and therefore x retains the depreciable basis in its assets which will give rise to depreciation for country q tax purposes in the future in year when x is no longer a member of the u s group and has merged into y it realizes dollar_figure of depreciation on the assets it received from x for country q tax purposes the dollar_figure of depreciation is a use of x’s dcl from year by y a foreign_corporation and therefore x must recapture the loss if this were not the case then a clear double-dip of the loss occurs because the loss offsets two separate streams of income ie the income of x while it was a domestic_corporation and also the income of y a foreign_corporation applying this principle to the present case the company must show that any dcl incurred by the country x branch of subsidiary attributable to the depreciable basis of its assets could not be used by another person under country x law if such person acquired these assets in a carryover_basis transaction however the company has only provided information addressing country x law governing the carryover of nols to an acquiring_corporation depreciation_deductions are not nol carryforwards and thus are not addressed by these laws nevertheless it is clear that they enter into the computation of the dcls because the company has not addressed this issue it has not made a successful rebuttal even if it were to prevail in its argument that subsidiary is not another person as described above the company has not made a successful rebuttal under triggering event differently for foreign tax purposes than for u s tax purposes could result in the foreign_use of a dcl similarly the carryover of liabilities or any other item that results in deductions being taken postu-141599-06 to make a successful rebuttal under triggering event the company must demonstrate to the satisfaction of the commissioner that the transfer of the assets of the country x branch of subsidiary did not result in a carryover under foreign law of the separate unit’s losses expenses or deductions to the transferee of the assets sec_1_1503-2 the company has not made this showing as discussed above the termination of subsidiary’s sec_1504 election results under the sec_367 regulations in the deemed transfer of the assets of subsidiary to a new foreign_subsidiary this transfer is a construct of the regulations but is recognized for u s tax purposes to the same extent as an actual transfer of assets nevertheless it does not result in any change in the status of subsidiary under country x law as a result it seems unlikely that country x law would impose any restriction on the use of the dcls to offset the income of subsidiary following the termination given that this transaction is disregarded from a country x perspective if there is no restriction on this use of the dcls under country x law following the termination this effectively constitutes a carryover of those losses from domestic subsidiary to foreign_subsidiary it should not matter that the transaction is not regarded under country x law because it clearly results in a carryover of the dcls under country x law therefore we believe the deemed transfer of the assets of the country x branch to foreign_subsidiary results in a carryover under foreign law of the separate unit’s losses expenses or deductions to the transferee of the assets sec_1 g iii a if this is the case the company would be unable to make a rebuttal under triggering event our conclusion that the company has not made a successful rebuttal of triggering event is consistent with our conclusions as to triggering events and although the regulation applies a slightly different standard in triggering event - the carryover of the dcl to a transferee under foreign law as opposed to the use of a loss by another person - the underlying concern is the same in all three cases the regulation focuses on whether a transaction has occurred in which a dcl is likely to be put to an inappropriate use that is if the assets of the country x branch were able to carry over with their historic basis so that the dcls would likewise carry over then the dcls should also be usable by another person within the meaning of triggering events and because this carryover of the dcls occurs in the present situation regardless of which triggering event applies we believe the company has failed to rebut all three triggering events case development hazards and other considerations we believe that the position articulated in this memorandum is sound and fully defensible it is supported by the relevant statutory and regulatory provisions and is consistent with the intent of congress and the service in enacting those provisions in postu-141599-06 particular we believe that the termination of subsidiary’s sec_1504 election triggered recapture of the company’s dcls for the years at issue nevertheless this office has not previously given definitive advice or guidance on these issues and they are not addressed by any published guidance or court opinion ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------ ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- postu-141599-06 --------------------------------------------------------------------------------------------------------------------- ----------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _________________________ thomas d beem senior technical reviewer branch office of associate chief_counsel international
